United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macon, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0896
Issued: September 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 26, 2016 appellant filed a timely appeal from a September 28, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to an accepted
October 6, 2014 employment incident.
On appeal, appellant alleges that she properly told her supervisor of the injury and
completed the required forms.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 1, 2014 appellant, then a 48-year-old city letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that on October 6, 2014, she was delivering mail when a dog
approached her in attack mode, she then twisted her right knee as she tried to escape. She
alleged that this incident also aggravated a previous injury of August 26, 2008 to her lower back
and left knee. In a handwritten statement submitted with the claim, appellant indicated that
while escaping a dog attack on her route, she turned abruptly and twisted her right knee. She
indicated that she refused medical attention at that time. Appellant stopped work on
November 17, 2014.
The employing establishment controverted appellant’s claim.
The employing
establishment contended that appellant failed to provide objective, well-reasoned medical
evidence which demonstrated that her claimed conditions were causally related to factors of her
federal employment.
Appellant had a prior claim before OWCP in xxxxxx524 that was accepted for a left leg
contusion resulting from an August 26, 2008 employment injury. Appellant also submitted some
diagnostic studies that predated her current alleged injury. A September 3, 2008 magnetic
resonance imaging (MRI) scan of appellant’s left knee was normal. An April 23, 2009 MRI scan
revealed possible minor degenerative change at L4-5 with bulge.
In support of her claim, appellant submitted a November 17, 2014 report wherein
Dr. Shahram Rezaiamiri, a Board-certified neurosurgeon, noted that appellant injured her back
on October 26, 2008 while she was pulling a dolly up a set of stairs at a local high school. He
noted that appellant has been dealing with a myriad of treatment modalities over the past several
years including lumbar injections in 2010 (which did not give her significant relief), physical
therapy, NSAIDs, narcotics, and bracing. He indicated that the worsening happened in a gradual
fashion and appellant denied any new trauma or accident. He noted that appellant’s symptoms
were worse than at the time of the initial accident. Dr. Rezaiamiri assessed appellant with
lumbar radiculopathy and low back pain -- lumbago.
By letter dated December 11, 2014, OWCP informed appellant that additional medical
evidence was necessary to support her claim and afforded appellant 30 days to provide this
evidence. Appellant responded to this letter by submitting medical evidence and further
statements.
In an October 10, 2014 note, addressed to the employing establishment, appellant
indicated that while exiting her vehicle a dog attacked her. She alleged that the dog did not bite
her, but that she turned abruptly and twisted her right knee. Appellant signed a statement
indicating that she did not seek medical attention nor did she wish to file a claim at that time.
In an October 27, 2014 initial report, Dr. Robert Karsch, a Board-certified orthopedic
surgeon, noted that appellant saw him for left knee symptoms associated with an anterior knee
pain. He noted that the symptoms began on August 26, 2008 when appellant pulled a dolly up
stairs into a school to deliver mail, the handle pulled off, and she fell backwards twisting her left
knee and further injuring her low back. Dr. Karsch also noted that appellant has been on limited

2

duty since the date of her original injury with no walking more than two hours. He further noted
that last month appellant was chased by a dog and had to turn and run quickly to get away, and
has been limping since that time because her left leg radicular symptoms were present again.
Dr. Karsch listed his impression as possible tear of medial meniscus of left knee and ordered a
new MRI scan. In a December 23, 2014 addendum, he clarified that appellant reinjured her knee
on October 6, 2014 while working and being chased by a dog. Dr. Karsch asked to correct the
prior note that indicated that she was injured “last month” while attempting to get away from a
dog.
On December 12, 2014 appellant accepted OWCP’s offer to work as a modified city
carrier for 2.25 hours a day.
In a December 19, 2014 note, Dr. Tiffany Sanders, a physician Board-certified in
emergency medicine, indicated that appellant was treated in the emergency department on
December 19, 2014 and that she may return to work on December 22, 2014.
In an attending physician’s report (Form CA-20) dated January 2, 2015, Dr. Rezaiamiri
diagnosed appellant with bulging lumbar disc and checked a box indicating that he believed that
the condition was caused or aggravated by her employment. He specifically noted that on
October 6, 2014 appellant claimed that she was frightened by a dog at work and that a sudden
trauma would aggravate this type of injury. Dr. Rezaiamiri noted that appellant was partially
disabled.
In January 7, 2015 responses to questions from OWCP, appellant indicated that while
walking on the grass to deliver mail, a dog leaped off a porch and charged her in an attacking
manner. She stated that, following postal regulations, she pulled her dog spray and positioned
her satchel in front of her while slowly backing up. Appellant stated that while doing so she lost
her balance on the crest that joins the two yards together and the dog retreated back to the porch.
She stated that when she was losing her footing, she turned abruptly to gain her balance and that
was when she felt something pop. Appellant noted that she was already experiencing some
discomfort and aching from her previous job-related injury dated August 26, 2008 that was
documented in OWCP file number xxxxxx524.
In a statement received by OWCP on January 13, 2015, B.R., a coworker, indicated that
appellant told her on October 6, 2014 that a dog had chased her, that she twisted her leg trying to
get away from the dog, and that she advised her supervisor in writing. In another statement, S.J.,
a coworker, indicated that she speaks to appellant on a daily basis and that on October 6, 2014
appellant spoke to her about a dog that approached her in an attacking manner on her route that
date, told her that she hurt her knee due to being startled by the dog, and stated that she was in
pain. She continued to talk to her about how the pain was not subsiding.
By decision dated January 16, 2015, OWCP denied appellant’s claim, finding that she
had not established that the incident occurred as alleged. It also noted that the medical evidence
did not establish that appellant sustained a diagnosed medical condition causally related to the
employment incident.

3

By letter dated and received by OWCP on January 30, 2015, appellant, through counsel,
requested a telephonic hearing before an OWCP hearing representative.
A December 26, 2014 MRI scan of the lumbar spine was interpreted by Dr. Richard E.
Barlow, a Board-certified radiologist, as showing mild early lumbar spinal stenosis at L4-5
where there is diffuse bulge of the disc annulus that is slightly eccentric to the right and bulging
into the right neural foramen.
In a March 16, 2015 report, Dr. Samuel B. Milton, a Board-certified physiatrist,
discussed appellant’s injuries of August 25, 2008 and October 6, 2014. He assessed appellant
with complaints of low back pain. Dr. Milton noted a normal neurological examination with the
left anterior knee pain, MRI scan evidence of severe patellofemoral osteoarthritis with no
evidence of internal derangement, and chronic low back pain. He noted MRI scan evidence of
minor disc bulging with some lateral recess stenosis to the right that correlated with appellant’s
symptomology. Dr. Milton opined that based on medical documentation appellant appeared to
have complaints of low back pain that had not resolved as a result of her injury from August 25,
2008 and as a result has ongoing restrictions. He noted that he was unable to relate with the
medical documentation appellant’s patellofemoral arthritis to her incident of August 25, 2008.
In a June 30, 2015 report from a follow-up visit, Dr. Karsch listed his impression of the
left knee as degenerative joint disease -- patellofemoral, and noted that appellant would be a
candidate for patellofemoral replacement in the future if she failed conservative treatment
options. He noted that appellant was currently disabled from work from her spine physician.
At the hearing held on August 5, 2015, appellant described how her injury occurred,
noted that she promptly reported the injury to her supervisor, and discussed her medical
treatment. She stated that she told Dr. Rezaiamiri about the dog attack when she first saw him.
Appellant testified that she was currently not working. She noted that at the time of the injury
she was working modified duty.
By decision dated September 28, 2015, the hearing representative found that incident had
occurred as alleged. However, she denied appellant’s claim because appellant had not met her
burden of proof to establish that her claimed medical conditions were causally related to the
accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.3

2

J.P., 49 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.4
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.5 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.6 An employee may establish that the employment incident
occurred as alleged but fail to show that his or her disability or condition relates to the
employment incident.7
The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.8 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.9
ANALYSIS
OWCP has accepted that the employment incident of October 6, 2014 occurred as
alleged. However, it denied appellant’s claim because she did not establish an injury causally
related to the accepted injury. The Board finds that appellant did not meet her burden of proof to
establish that the accepted October 6, 2014 employment incident resulted in an injury.
Appellant did not seek medical attention for the October 6, 2014 employment incident
until October 27, 2014, at which point she saw Dr. Karsch. Dr. Karsch noted in this report that
appellant was chased by a dog during her employment the prior month and had to turn and run
quickly to get away, and has been limping since that time. In an addendum dated December 23,
2014, he issued a correction and noted that appellant reinjured her knee when she was chased by
a dog on October 6, 2014, and that his prior statement that she was chased the previous month
was incorrect. Dr. Karsch’s general statement that appellant reinjured her left knee on October 6,
2014 does not constitute rationalized medical opinion evidence linking a medical diagnosis to the
accepted employment incident. He did not provide a specific medical diagnosis indicating that a
medical condition was caused or aggravated by the October 6, 2014 incident, nor did he provide
an explanation as to how this aggravation occurred. A mere conclusion without the necessary
4

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

5

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

6

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

7

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindshi, 57 ECAB 418 (2006).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9

James Mack, 43 ECAB 321 (1991).

5

rationale explaining how and why the physician believes that a claimed employment incident
resulted in a diagnosed condition is insufficient to meet a claimant’s burden of proof.10
Dr. Rezaiamiri did check a box marked “yes” on his attending physician’s report
indicating that appellant’s condition of bulging lumbar disc was related to the October 6, 2014
employment incident, and noted that appellant informed him that she was frightened by a dog at
work on that date, and that a sudden trauma would aggravate this type of injury. The Board has
held that a physician’s opinion that consists of checking a box on a form report without more by
way of medical rationale, is of diminished probative value in establishing causal relationship.11
No medical rationale was provided by Dr. Rezaiamiri on the issue of causal relationship.12 His
brief statement on the January 2, 2015 attending physician’s report is unrationalized. Although
Dr. Rezaiamiri’s statement is generally supportive of a causal relationship, he did not explain the
process by which appellant’s particular work incident caused or contributed to the diagnosed
condition.13 Furthermore, his statement is inconsistent with his earlier November 17, 2014 report
wherein he specifically noted that appellant indicated that her lower back and leg pain happened
in a gradual fashion and that appellant denied any new trauma or accident.
Although Dr. Milton mentioned the October 6, 2014 dog incident, he did not provide an
opinion on whether there was any causal relationship between this accepted employment incident
and appellant’s back and knee conditions. Dr. Sanders merely indicated that appellant received
treatment in the emergency room on December 19, 2014 and may return to work on
December 22, 2014. She did not address appellant’s medical condition. The Board notes that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.14 The diagnostic studies,
including the December 26, 2014 MRI scan report by Dr. Barlow, do not address a causal
relationship.15 Accordingly, the medical evidence is insufficient to establish causal relationship
between appellant’s current medical condition and the accepted employment incident.
The statements by appellant and by B.R. and S.J. are also insufficient to establish causal
relationship. Lay persons are not competent to render medical opinions.16 As noted, causal
relationship is a medical question that generally requires rationalized medical opinion evidence
to resolve the issue.17 The Board has held that the mere fact that a condition manifests itself
during a period of employment is insufficient to establish causal relationship; temporal
10

G.M., Docket No. 14-2057 (issued May 12, 2015).

11

N.K., Docket No. 15-1532 (issued March 11, 2016).

12

Id.

13

See J.S., Docket No. 14-818 (issued August 7, 2014).

14

F.T., Docket No. 15-1109 (issued June 17, 2016).

15

See G.M., supra note 10.

16

James A. Long, 10 ECAB 538 (1989).

17

See S.C., Docket No. 16-0002 (issued November 25, 2015).

6

relationship alone will not suffice.18 Furthermore, appellant’s personal belief that her
employment activities either caused or contributed to her condition is insufficient, by itself, to
establish causal relationship.19
As the evidence is insufficient to establish a causal relationship, appellant has failed to
meet her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury causally related to the
accepted October 6, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2015 is affirmed.
Issued: September 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

Id.

19

See D.I., 59 ECAB 158, 162 (2007); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

7

